DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that the cited prior art does not teach amendments to the claim. Remarks, pp. 7-9.
Claim 1 is rejected over a combination of Hannum et al. (US 2014/0229999) and Ellis et al. (US 2002/0054068).
As presented in the claim rejections under 35 USC § 103, Hannum teaches:
wherein transmitting the pop-up window to the user terminal at the designated point in time comprises:
determining whether the broadcasting transmission time is earlier than or later than a reference time ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired. … The start over icon will only be shown on the display if the particular program is a partially elapsed program.”); and
outputting the pop-up window to the user terminal at the designated point in time before a designated time from an end time of the selected broadcast video ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired. … The start over icon will only be shown on the display if the particular program is a partially elapsed program.”).
The above remarks similarly apply to claim 8. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hannum et al. (US 2014/0229999) and Ellis et al. (US 2002/0054068).

Regarding claim 1, Hannum teaches a method of generating a user interface for a broadcast, the method comprising:
receiving a broadcasting request signal for performing communication with a set-top box ([0010], “An interactive television (ITV) enabled network defined as pertaining to this disclosure, is the ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests.” [0027], “The system generally comprises a head end II which processes broadcast video programs and other programming services emanating from a plurality of programming sources 12 and forwards these video programs onward to a client device such as a typical set top box (STB).” [0032], “Each programming source is allocated within the network and made available to the end user as a selective entity that is designated as a channel. Thus, multiple programming sources that are made concurrently available to the user over the network, are selectively accessible by the user using the well known process of changing channels.”);
transmitting the broadcasting request signal to a data server ([0010], “An interactive television (ITV) enabled network defined as pertaining to this disclosure, is the ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests.” [0027], “The system generally comprises a head end II which processes broadcast video programs and other programming services emanating from a plurality of programming sources 12 and forwards these video programs onward to a client device such as a typical set top box (STB).” [0032], “Each programming source is allocated within the network and made available to the end user as a selective entity that is designated as a channel. Thus, multiple programming sources that are made concurrently available to the user over the network, are selectively accessible by the user using the well known process of changing channels.”);
receiving a broadcast transmission time of a selected broadcast video outputted to a user terminal ([0038], “An exemplary EPG screen 35 is shown having a grid-like display of five rows depicting the programming schedules for five associated programming sources. Each row has a multiple of cells of varying length, wherein the first cell of the left-most column contains information regarding the name of the programming source.” Figs. 3, 5);
during a broadcast, generating a pop-up window that prompts rerunning of the selected broadcast video; and transmitting the pop-up window to the user terminal at a designated point in time when the broadcast transmission time satisfies a preset criterion ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0038], [0047], “After some period of time, the user may become cognizant of the partially elapsed video program via either changing to that particular channel or by browsing through the EPG.”),
wherein transmitting the pop-up window to the user terminal at the designated point in time comprises:
determining whether the broadcasting transmission time is earlier than or later than a reference time ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired. … The start over icon will only be shown on the display if the particular program is a partially elapsed program.”); and
outputting the pop-up window to the user terminal at the designated point in time before a designated time from an end time of the selected broadcast video ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired. … The start over icon will only be shown on the display if the particular program is a partially elapsed program.”).
Hannum does not expressly teach receiving, from the data server, the broadcast transmission time. Hannum also does not expressly teach that the broadcast is a live broadcast.
Ellis teaches:
receiving, from a data server, a broadcast transmission time ([0045], “A program guide client that is implemented on user television equipment 26 may retrieve program guide data from and store user data on program guide server 50 using any suitable client-server based approach.” [0061], “When a user indicates a desire to access the interactive television program guide (e.g., by using a ‘MENU’ key on remote control 92), the program guide may generate an appropriate program guide display screen on output device 140. Illustrative main menu display screen 500 of FIG. 5 may be provided to allow the user access to various program guide features. The interactive television program guide may provide the user with an opportunity to view television program listings. Program listings may be displayed, for example, by time, by channel, by category (e.g., movies, sports, children, etc.), or by titles, (e.g., listings that match a title text search). … When the user indicates a desire to view television program listings, the program guide may obtain program listings data and generate an appropriate program listings display screen for display on output device 140. Program listings data may be provided through a data stream from a program guide server (e.g., program guide server 50 of FIG. 2), from memory (e.g., memory 130 of FIG. 4), or any other suitable source capable of providing program guide data.”); and 
a live broadcast ([0086], “Media that is distributed may be real-time media may be real-time media of live events such as, live broadcasts of particular television programs (e.g., the live broadcast of the ‘Maryland vs. Duke’ basketball game at 10:00 PM),….”).
In view of Ellis’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannum to include receiving, from the data server, the broadcast transmission time, and such that the broadcast may be a live broadcast. The modification would serve to facilitate management and distribution of data pertaining to broadcast transmission times. The modification would also allow users to access and view live broadcast programs, thereby improving the user experience.

Regarding claim 2, the combination further teaches a method comprising:
receiving a broadcast rerunning request signal (Hannum: [0033], “A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0038], [0047], Figs. 2-3); and
retransmitting, by a content transmission server, the selected broadcast video to the user terminal at the designated point in time (Hannum: [0047], “If this is the case and the user wishes to view the entire video program from start, the dedicated or embedded button on the remote control device 17 is actuated (step 104). Next, the STB 13 reverts to the ITV mode, wherein a dedicated connection is established with the head end in order to begin receipt of the stored video program from the video server 20 (step 105) using commonly known ITV techniques. Because the current status of the STB is in an ITV mode, features that are commonly associated with an ITV system may be utilized such as pause, fast-forward, fast-rewind, stop, and the like. The user then begins viewing the stored video program in the normal manner, albeit in a time delayed fashion from the original time slot alloted by the programming source (step 106).”).

Regarding claim 3, the combination further teaches a method wherein:
retransmitting the selected broadcast video further comprises:
retransmitting, by the content transmission server, the selected broadcast video to the user terminal, before a designated time from an end time of the selected broadcast video, when the broadcast rerunning request signal is received (Hannum: [0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0047], “If this is the case and the user wishes to view the entire video program from start, the dedicated or embedded button on the remote control device 17 is actuated (step 104). Next, the STB 13 reverts to the ITV mode, wherein a dedicated connection is established with the head end in order to begin receipt of the stored video program from the video server 20 (step 105) using commonly known ITV techniques. … The user then begins viewing the stored video program in the normal manner, albeit in a time delayed fashion from the original time slot alloted by the programming source (step 106).”).

Regarding claim 4, the combination further teaches a method wherein the preset criterion is that the broadcast transmission time is later than the reference time (Hannum: [0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired. … The start over icon will only be shown on the display if the particular program is a partially elapsed program.” [0047], “After some period of time, the user may become cognizant of the partially elapsed video program via either changing to that particular channel or by browsing through the EPG.” That is, the broadcast transmission time is later than a program start time.).

Regarding claim 5, the combination further teaches a method wherein the preset criterion is that a broadcast rerunning request signal is received when the broadcast transmission time is earlier than the reference time (Hannum: [0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” That is, the broadcast transmission time is earlier than an entire run time of a program.).

Regarding claim 7, the combination further teaches a computer program recorded on a non-transitory computer-readable recording medium to execute the method according to claim 1 by using a computer (Hannum: [0046]; Figs. 1, 8).

 Regarding claim 8, Hannum teaches a media providing server comprising:
a communication module configured to perform communication with a set-top box ([0027], [0030]); and
a processor ([0046]; Figs. 1, 8), wherein the processor is configured to:
receive a broadcasting request signal for performing communication with the set-top box ([0010], “An interactive television (ITV) enabled network defined as pertaining to this disclosure, is the ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests.” [0027], “The system generally comprises a head end II which processes broadcast video programs and other programming services emanating from a plurality of programming sources 12 and forwards these video programs onward to a client device such as a typical set top box (STB).” [0032], “Each programming source is allocated within the network and made available to the end user as a selective entity that is designated as a channel. Thus, multiple programming sources that are made concurrently available to the user over the network, are selectively accessible by the user using the well known process of changing channels.”);
transmit the broadcasting request signal to a data server ([0010], “An interactive television (ITV) enabled network defined as pertaining to this disclosure, is the ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests.” [0027], “The system generally comprises a head end II which processes broadcast video programs and other programming services emanating from a plurality of programming sources 12 and forwards these video programs onward to a client device such as a typical set top box (STB).” [0032], “Each programming source is allocated within the network and made available to the end user as a selective entity that is designated as a channel. Thus, multiple programming sources that are made concurrently available to the user over the network, are selectively accessible by the user using the well known process of changing channels.”);
receive a broadcast transmission time of a selected broadcast video outputted to a user terminal ([0038], “An exemplary EPG screen 35 is shown having a grid-like display of five rows depicting the programming schedules for five associated programming sources. Each row has a multiple of cells of varying length, wherein the first cell of the left-most column contains information regarding the name of the programming source.” Figs. 3, 5); and
transmit a pop-up window that prompts rewatching of the selected broadcast video to the user terminal at a designated point in time when the broadcast transmission time satisfies a preset criterion ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0047], “After some period of time, the user may become cognizant of the partially elapsed video program via either changing to that particular channel or by browsing through the EPG.”),
wherein the processor is further configured to:
when transmitting the pop-up window to the user terminal at the designated point in time, determine whether the broadcasting transmission time is earlier than or later than a reference time ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired. … The start over icon will only be shown on the display if the particular program is a partially elapsed program.”); and
output the pop-up window to the user terminal at the designated point in time before a designated time from an end time of the selected broadcast video ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired. … The start over icon will only be shown on the display if the particular program is a partially elapsed program.”).
Hannum does not expressly teach receiving the broadcast transmission time from the data server.
Ellis teaches:
receiving, from a data server, a broadcast transmission time ([0045], “A program guide client that is implemented on user television equipment 26 may retrieve program guide data from and store user data on program guide server 50 using any suitable client-server based approach.” [0061], “When a user indicates a desire to access the interactive television program guide (e.g., by using a ‘MENU’ key on remote control 92), the program guide may generate an appropriate program guide display screen on output device 140. Illustrative main menu display screen 500 of FIG. 5 may be provided to allow the user access to various program guide features. The interactive television program guide may provide the user with an opportunity to view television program listings. Program listings may be displayed, for example, by time, by channel, by category (e.g., movies, sports, children, etc.), or by titles, (e.g., listings that match a title text search). … When the user indicates a desire to view television program listings, the program guide may obtain program listings data and generate an appropriate program listings display screen for display on output device 140. Program listings data may be provided through a data stream from a program guide server (e.g., program guide server 50 of FIG. 2), from memory (e.g., memory 130 of FIG. 4), or any other suitable source capable of providing program guide data.”).
In view of Ellis’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannum to include receiving the broadcast transmission time from the data server. The modification would serve to facilitate management and distribution of data pertaining to broadcast transmission times.

Regarding claim 9, the combination further teaches wherein the processor is further configured to control a content transmission server to retransmit the selected broadcast video to the user terminal at a designated point in time, when a broadcast rewatching request signal is received by the set-top box ([0047], “If this is the case and the user wishes to view the entire video program from start, the dedicated or embedded button on the remote control device 17 is actuated (step 104). Next, the STB 13 reverts to the ITV mode, wherein a dedicated connection is established with the head end in order to begin receipt of the stored video program from the video server 20 (step 105) using commonly known ITV techniques. Because the current status of the STB is in an ITV mode, features that are commonly associated with an ITV system may be utilized such as pause, fast-forward, fast-rewind, stop, and the like. The user then begins viewing the stored video program in the normal manner, albeit in a time delayed fashion from the original time slot alloted by the programming source (step 106).”).

Regarding claim 10, the combination further teaches wherein the processor is further configured to control the content transmission server to retransmit the selected broadcast video to the user terminal before a designated time from an end time of the selected broadcast video, when the broadcast rewatching request signal is received at the set-top box (Hannum: [0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0047], “If this is the case and the user wishes to view the entire video program from start, the dedicated or embedded button on the remote control device 17 is actuated (step 104). Next, the STB 13 reverts to the ITV mode, wherein a dedicated connection is established with the head end in order to begin receipt of the stored video program from the video server 20 (step 105) using commonly known ITV techniques. … The user then begins viewing the stored video program in the normal manner, albeit in a time delayed fashion from the original time slot alloted by the programming source (step 106).”).

Regarding claim 11, the combination further teaches wherein the preset criterion is that the broadcast transmission time is later than the reference time (Hannum: [0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired. … The start over icon will only be shown on the display if the particular program is a partially elapsed program.” [0047], “After some period of time, the user may become cognizant of the partially elapsed video program via either changing to that particular channel or by browsing through the EPG.” That is, the broadcast transmission time is later than a program start time.).

Regarding claim 12, the combination further teaches wherein the preset criterion is that a broadcast rewatching request signal is received when the broadcast transmission time is earlier than the reference time (Hannum: [0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” That is, the broadcast transmission time is earlier than an entire run time of a program.).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hannum, Ellis, and Adimatyam et al. (US 2011/0078744).

Regarding claims 6 and 13, the combination further teaches the limitations specified above; however, the combination does not expressly teach that transmitting the pop-up window to the user terminal at the designated point in time further comprises: outputting the pop-up window to the user terminal based on operation information of the set-top box obtained from the set-top box.
Adimatyam teaches outputting a notification to a user terminal based on operation information of a set-top box obtained from the set-top box ([0028], “content memory 310 may be stored at a remote server configured to periodically receive notification preference information from DVR 120 or user device 150 via a network, such as network 160.” [0048], Fig. 6).
In view of Adimatyam’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that transmitting the pop-up window to the user terminal at the designated point in time further comprises: outputting the pop-up window to the user terminal based on operation information of the set-top box obtained from the set-top box. The modification would enable users to set their preferences regarding the outputting of pop-up windows. The modification would thereby improve the user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tidwell (US 2013/0276022) discloses a system and method for enabling of a media functionality option for setting a reminder ([0038], [0062]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426